         Case 2:20-cv-04120-KSM Document 15 Filed 03/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HEIL TRAILER, d/b/a KALYN SIEBERT,                          CIVIL ACTION

        Plaintiff,
                                                             NO. 20-4120-KSM
        v.

 XL RISK CONSULTING, INC.,

        Defendant.


                                             ORDER

       AND NOW this 26th day of March 2021, after considering Plaintiff’s Motion for Entry

of Default Judgment (Doc. No. 5), Plaintiff’s supplemental memorandum (Doc. No. 9), and the

arguments made by Plaintiff’s counsel during oral argument on March 10, 2021, and the Clerk of

Court having previously entered default against Defendant XL Risk Consulting, Inc. for failure

to appear, it is ORDERED that the motion is GRANTED and FINAL JUDGMENT in the

amount of Ninety-Six Thousand One Hundred Forty-One Dollars and Eighty Cents

($96,141.80) shall be entered against Defendant XL Risk Consulting, Inc. and in favor of

Plaintiff Heil Trailer d/b/a Kalyn Siebert, subject to continued interest at 18 percent per annum.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this matter CLOSED.

IT IS SO ORDERED.

                                                     /s/Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
